Exhibit 10.2

 

FTI Consulting, Inc.

 

3¾% Convertible Senior Subordinated Notes due July 15, 2012

 

unconditionally guaranteed as to the

payment of principal, premium, if any, and interest by the

Guarantors named on Schedule I hereto

 

Registration Rights Agreement

 

August 2, 2005

 

Goldman, Sachs & Co.,

85 Broad Street

New York, New York 10004

 

Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

 

Ladies and Gentlemen:

 

FTI Consulting, Inc., a Maryland corporation (the “Company”), proposes to issue
and sell to the Purchasers (as defined herein) upon the terms set forth in the
Purchase Agreement (as defined herein) $150,000,000 in aggregate principal
amount of its 3¾% Convertible Senior Subordinated Notes due July 15, 2012 (the
“Securities”), which are convertible into cash and, under certain circumstances,
shares of Common Stock (as defined herein) upon the occurrence of certain
circumstances under the terms of the Indenture (as defined herein). Each
Security is entitled to the benefit of the guarantees provided by the Guarantors
(as defined herein) in the Indenture (the “Guarantees”) and, unless the context
otherwise requires, any reference herein to a “Security” shall include a
reference to the related Guarantees. As an inducement to the Purchasers to enter
into the Purchase Agreement and in satisfaction of a condition to the
obligations of the Purchasers thereunder, the Company and the Guarantors (as
defined herein) agree with the Purchasers for the benefit of Holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:

 

1. Definitions.

 

(a) Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or



--------------------------------------------------------------------------------

otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

“Closing Date” means the First Time of Delivery as defined in the Purchase
Agreement.

 

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share.

 

“DTC” means The Depository Trust Company.

 

“Effective Date” has the meaning assigned thereto in Section 2(b)(i) hereof

 

“Effective Failure” has the meaning assigned thereto in Section 7(b) hereof.

 

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

 

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

 

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, or any
successor thereto, as the same shall be amended from time to time.

 

“Firm Securities” has the meaning assigned thereto in the preamble hereof.

 

“Guarantors” shall have the meaning assigned thereto in the Indenture.

 

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

 

“Indenture” means the Indenture, dated as of August 2, 2005, among the Company,
the Guarantors and Wilmington Trust Company, as trustee (the “Trustee”), as
amended and supplemented from time to time in accordance with its terms.

 

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

 

“NASD Rules” means the Rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

 

2



--------------------------------------------------------------------------------

“Option Securities” has the meaning assigned thereto in the preamble hereof.

 

The term “person” shall mean a corporation, association, partnership,
organization, limited liability company, individual, government or political
subdivision thereof or governmental agency.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act)
included in the Shelf Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Shelf Registration Statement and by
all other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

 

“Purchase Agreement” means the purchase agreement, dated as of July 28, 2005,
among the Purchasers, the Company and the Guarantors relating to the Securities.

 

“Purchasers” means the Purchasers named in Schedule II to the Purchase
Agreement.

 

“Registrable Securities” means all or any portion of the Securities issued from
time to time under the Indenture in registered form and the shares of Common
Stock issuable upon conversion of such Securities; provided, however, that a
security ceases to be a Registrable Security when it is no longer a Restricted
Security.

 

“Registration Default” has the meaning assigned thereto in Section 7(a) hereof.

 

“Restricted Security” means any Security or share of Common Stock issuable upon
conversion thereof except any such Security or share of Common Stock that (i)
has been effectively registered under the Securities Act and sold in a manner
contemplated by the Shelf Registration Statement, (ii) has been transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto) or is transferable pursuant to paragraph (k) of such Rule 144 (or any
successor provision thereto) or (iii) has otherwise been transferred and a new
Security or share of Common Stock not subject to transfer restrictions under the
Securities Act has been delivered by or on behalf of the Company in accordance
with Section 2.06 of the Indenture.

 

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

 

“Securities” has the meaning assigned thereto in the preamble hereof.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

 

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any

 

3



--------------------------------------------------------------------------------

amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Special Interest” has the meaning assigned thereto in Section 7(a) hereof.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, as the
same shall be amended from time to time.

 

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

 

(b) Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Registrable Securities or to a percentage of Registrable
Securities, Common Stock shall be treated as representing the number of shares
times the conversion price applicable upon conversion of the relevant
Securities.

 

(c) Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Registration Rights Agreement as
a whole and not to any particular Section or other subdivision.

 

2. Shelf Registration.

 

(a) The Company and the Guarantors shall, no later than 120 calendar days
following the Closing Date, file with the Commission a Shelf Registration
Statement relating to the offer and sale of the Registrable Securities by the
Holders from time to time in accordance with the methods of distribution elected
by such Holders and set forth in such Shelf Registration Statement and,
thereafter, shall use all commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective under the Securities Act no
later than 210 calendar days following the Closing Date; provided, however, that
no Holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement or to use the Prospectus forming a part thereof for
resales of Registrable Securities unless such Holder is an Electing Holder.

 

(b) The Company and the Guarantors shall use all commercially reasonable
efforts:

 

(i) to keep the Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earliest of (1) the sale of all outstanding
Registrable Securities registered under the Shelf Registration Statement; (2)
the expiration of the period referred to in Rule 144(k) of the Securities Act
with respect to all Registrable Securities held by Persons that are not
Affiliates of the Company; and (3) two years from the date (the “Effective
Date”) such Shelf Registration Statement is declared effective (such period
being referred to herein as the “Effectiveness Period”);

 

(ii) after the Effective Time of the Shelf Registration Statement, promptly upon
the request of any Holder of Registrable Securities that is not then an Electing
Holder, to take any action reasonably necessary to enable such Holder to use the
Prospectus forming a part thereof for resales of Registrable Securities,
including, without

 

4



--------------------------------------------------------------------------------

limitation, any action necessary to identify such Holder as a selling
securityholder in the Shelf Registration Statement; provided, however, that
nothing in this subparagraph shall relieve such Holder of the obligation to
return a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(a)(ii) hereof; provided further, that the Company and
the Guarantors shall not be required to file more than one amendment or
supplement to the Shelf Registration Statement or the Prospectus in any 30-day
period following the Effective Time for the purpose of naming Holders as selling
securityholders who were not so named as of the Effective Time or of updating
information concerning selling securityholders that was previously included in
the Shelf Registration Statement or Prospectus; and

 

(iii) if at any time the Securities, pursuant to Article 8.09 of the Indenture,
are convertible into securities other than Common Stock, to cause, or to cause
any successor under the Indenture to cause, such securities to be included in
the Shelf Registration Statement no later than the date on which the Securities
may then be convertible into such securities.

 

(c) The Company and the Guarantors may suspend the use of the Prospectus for
periods not to exceed 30 days in any 90-day period or an aggregate of 90 days in
any 12-month period if the Board of Directors of the Company shall have
determined in good faith that because of valid business reasons (not including
avoidance of the Company’s and the Guarantors’ obligations hereunder), including
the acquisition or divestiture of assets, pending corporate developments and
similar events, including SEC review of the Company’s periodic reports filed
with the SEC under the Exchange Act, it is in the best interests of the Company
to suspend such use, and prior to suspending such use the Company provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension.

 

3. Registration Procedures. In connection with the Shelf Registration Statement,
the following provisions shall apply:

 

(a) (i) Not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, the Company shall mail the Notice and Questionnaire to
the Holders of Registrable Securities. No Holder shall be entitled to be named
as a selling securityholder in the Shelf Registration Statement as of the
Effective Time, and no Holder shall be entitled to use the Prospectus forming a
part thereof for resales of Registrable Securities at any time, unless such
Holder has returned a completed and signed Notice and Questionnaire to the
Company by the deadline for response set forth therein; provided, however,
Holders of Registrable Securities shall have at least 21 calendar days from the
date on which the Notice and Questionnaire is first mailed to such Holders to
return a completed and signed Notice and Questionnaire to the Company.

 

(ii) After the Effective Time of the Shelf Registration Statement, the Company
shall, upon the request of any Holder of Registrable Securities that is not then
an Electing Holder, promptly send a Notice and Questionnaire to such Holder. The
Company shall not be required to take any action to name such Holder as a
selling securityholder in the Shelf Registration Statement or to enable such
Holder to use the Prospectus forming a part thereof for resales of Registrable
Securities until such Holder has returned a completed and signed Notice and
Questionnaire to the Company.

 

5



--------------------------------------------------------------------------------

(iii) The term “Electing Holder” shall mean any Holder of Registrable Securities
that has returned a completed and signed Notice and Questionnaire to the Company
in accordance with Section 3(a)(i) or 3(a)(ii) hereof and the instructions set
forth on the Notice and Questionnaire.

 

(b) The Company shall furnish to one representative of the Electing Holders,
prior to the Effective Time, a copy of the Shelf Registration Statement
initially filed with the Commission, and shall furnish to such representative,
prior to the filing thereof with the Commission, copies of each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein, and shall use all commercially reasonable efforts to reflect in each
such document, at the Effective Time or when so filed with the Commission, as
the case may be, such comments as such representative and its counsel reasonably
may propose. Unless and until the Company is advised otherwise in writing by a
majority in aggregate principal amount of the Electing Holders, it shall be
entitled to treat Latham & Watkins LLP as the one representative of the Electing
Holders.

 

(c) The Company shall promptly take such action as may be necessary so that (i)
each of the Shelf Registration Statement and any amendment thereto and the
Prospectus forming a part thereof and any amendment or supplement thereto (and
each report or other document incorporated therein by reference in each case)
complies in all material respects with the Securities Act and the Exchange Act
and the respective rules and regulations thereunder, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) each of the Prospectus forming a part of the
Shelf Registration Statement, and any amendment or supplement to such
Prospectus, does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

(d) The Company shall promptly advise each Electing Holder, and shall confirm
such advice in writing if so requested by any such Electing Holder:

 

(i) when a Shelf Registration Statement and any amendment thereto has been filed
with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the Prospectus included therein or for additional
information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

 

(v) of the occurrence of any event or the existence of any state of facts that
requires the making of any changes in the Shelf Registration Statement or the

 

6



--------------------------------------------------------------------------------

Prospectus included therein so that, as of such date, such Shelf Registration
Statement and Prospectus do not contain an untrue statement of a material fact
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading (which
advice shall be accompanied by an instruction to such Holders to suspend the use
of the Prospectus until the requisite changes have been made but which notice
need not specify the nature of the event giving rise to such suspension).

 

(e) The Company shall use all commercially reasonable efforts to prevent the
issuance, and if issued to obtain the withdrawal at the earliest possible time,
of any order suspending the effectiveness of the Shelf Registration Statement.

 

(f) The Company shall furnish to each Electing Holder, without charge, at least
one copy of the Shelf Registration Statement and all post-effective amendments
thereto, including financial statements and schedules, and, if such Electing
Holder so requests in writing, all reports, other documents and exhibits that
are filed with or incorporated by reference in the Shelf Registration Statement.

 

(g) The Company shall, during the Effectiveness Period, deliver to each Electing
Holder, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such Electing Holder may reasonably request;
and the Company consents (except during the periods specified in Section 2(c)
above or during the continuance of any event or the existence of any state of
facts described in Section 3(d)(v) above) to the use of the Prospectus and any
amendment or supplement thereto by each of the Electing Holders in connection
with the offering and sale of the Registrable Securities covered by the
Prospectus and any amendment or supplement thereto during the Effectiveness
Period.

 

(h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company and the Guarantors shall (i) register or
qualify or cooperate with the Electing Holders and their respective counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or “blue sky” laws of such jurisdictions
within the United States as any Electing Holder may reasonably request, (ii)
keep such registrations or qualifications in effect and comply with such laws so
as to permit the continuance of offers and sales in such jurisdictions for so
long as may be necessary to enable any Electing Holder or underwriter, if any,
to complete its distribution of Registrable Securities pursuant to the Shelf
Registration Statement, and (iii) take any and all other actions reasonably
necessary to enable the disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall the Company or any of the
Guarantors be obligated to (A) qualify as a foreign corporation or as a dealer
in securities in any jurisdiction where it would not otherwise be required to so
qualify but for this Section 3(h), (B) file any general consent to service of
process in any jurisdiction where it is not as of the date hereof so subject or
(C) make any changes to its articles of incorporation or by-laws or other
governing documents or any agreement between it and its stockholders.

 

(i) Unless any Registrable Securities shall be in book-entry only form, the
Company shall cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to the Shelf Registration Statement, which certificates, if so
required by any securities exchange upon which any Registrable Securities are
listed, shall be penned, lithographed or engraved, or produced by any

 

7



--------------------------------------------------------------------------------

combination of such methods, on steel engraved borders, and which certificates
shall be free of any restrictive legends and in such permitted denominations and
registered in such names as Electing Holders may request in connection with the
sale of Registrable Securities pursuant to the Shelf Registration Statement.

 

(j) Upon the occurrence of any event or the existence of any state of facts
contemplated by paragraph 3(d)(v) above, the Company shall promptly prepare a
post-effective amendment to any Shelf Registration Statement or an amendment or
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the Prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. If the Company notifies the Electing Holders of the
occurrence of any event or the existence of any state of facts contemplated by
paragraph 3(d)(v) above, the Electing Holder shall suspend the use of the
Prospectus until the requisite changes to the Prospectus have been made.

 

(k) Not later than the Effective Time of the Shelf Registration Statement, the
Company shall provide a CUSIP number for the Registrable Securities that are
debt securities.

 

(l) The Company shall use all commercially reasonable efforts to comply with all
applicable Rules and Regulations, and to make generally available to its
securityholders as soon as practicable, but in any event not later than eighteen
months after (i) the effective date (as defined in Rule 158(c) under the
Securities Act) of the Shelf Registration Statement, (ii) the effective date of
each post-effective amendment to the Shelf Registration Statement, and (iii) the
date of each filing by the Company with the Commission of an Annual Report on
Form 10-K that is incorporated by reference in the Shelf Registration Statement,
an earning statement of the Company and its subsidiaries complying with Section
11(a) of the Securities Act and the rules and regulations of the Commission
thereunder (including, at the option of the Company, Rule 158).

 

(m) Not later than the Effective Time of the Shelf Registration Statement, the
Company shall cause the Indenture to be qualified under the Trust Indenture Act;
in connection with such qualification, the Company shall cooperate with the
Trustee under the Indenture and the Holders (as defined in the Indenture) to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and the
Company shall execute, and shall use all commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner. In
the event that any such amendment or modification referred to in this Section
3(m) involves the appointment of a new trustee under the Indenture, the Company
shall appoint a new trustee thereunder pursuant to the applicable provisions of
the Indenture.

 

(n) In the event of an underwritten offering conducted pursuant to Section 6
hereof, the Company shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the Managing Underwriters reasonably agree should
be included therein and to which the Company does not reasonably object and
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment.

 

8



--------------------------------------------------------------------------------

(o) The Company shall enter into such customary agreements (including an
underwriting agreement in customary form in the event of an underwritten
offering conducted pursuant to Section 6 hereof) and take all other appropriate
action in order to expedite and facilitate the registration and disposition of
the Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures substantially identical to those set forth in Section 5 hereof
with respect to all parties to be indemnified pursuant to Section 5 hereof.

 

(p) The Company shall:

 

(i) (A) make reasonably available for inspection by the Electing Holders, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by such Electing
Holders or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and (B) cause the Company’s officers, directors and employees to
supply all information reasonably requested by such Electing Holders or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided, however, that all records, information and documents
that are designated in writing by the Company, in good faith, as confidential
shall be kept confidential by such Electing Holders and any such underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such records, information or documents
become available to the public generally or through a third party without an
accompanying obligation of confidentiality; provided further, that such
inspection and information gathering shall be coordinated on behalf of the
Electing Holders and the other parties entitled thereto by one counsel
designated by and on behalf of the Electing Holders and other parties;

 

(ii) in connection with any underwritten offering conducted pursuant to Section
6 hereof, make such representations and warranties to the Electing Holders
participating in such underwritten offering and to the Managing Underwriters,
covering those matters set forth in the Purchase Agreement;

 

(iii) in connection with any underwritten offering conducted pursuant to Section
6 hereof, obtain opinions of counsel to the Company (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the Managing
Underwriters) addressed to each Electing Holder participating in such
underwritten offering and the underwriters, covering such matters as are
customarily covered in opinions requested in primary underwritten offerings of
equity and convertible debt securities and such other matters as may be
reasonably requested by such Electing Holders and underwriters (it being agreed
that the matters to be covered by such opinions shall include, without
limitation, as of the date of the opinion and as of the Effective Time of the
Shelf Registration Statement or most recent post-effective amendment thereto, as
the case may be, the absence from the Shelf Registration Statement and the
Prospectus, including the documents incorporated by reference therein, of an
untrue statement of a material fact or the omission of a material fact required
to be stated therein or necessary to make the statements therein not
misleading);

 

(iv) in connection with any underwritten offering conducted pursuant to Section
6 hereof, obtain “cold comfort” letters and updates thereof from the independent

 

9



--------------------------------------------------------------------------------

public accountants of the Company (and, if necessary, from the independent
public accountants of any subsidiary of the Company or of any business acquired
by the Company for which financial statements and financial data are, or are
required to be, included in the Shelf Registration Statement), addressed to each
Electing Holder participating in such underwritten offering (if such Electing
Holder has provided such letter, representations or documentation, if any,
required for such cold comfort letter to be so addressed) and the underwriters,
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with primary underwritten offerings;

 

(v) in connection with any underwritten offering conducted pursuant to Section 6
hereof, deliver such documents and certificates as may be reasonably requested
by any Electing Holders participating in such underwritten offering and the
Managing Underwriters, if any, including, without limitation, certificates to
evidence compliance with Section 3(j) hereof and with any conditions contained
in the underwriting agreement or other agreements entered into by the Company.

 

(q) The Company will use all commercially reasonable efforts to cause the Common
Stock issuable upon conversion of the Securities to be listed on the New York
Stock Exchange or other stock exchange or trading system on which the Common
Stock primarily trades on or prior to the Effective Time of the Shelf
Registration Statement hereunder.

 

(r) In the event that any broker-dealer registered under the Exchange Act shall
be an “affiliate” (as defined in Rule 2720(b)(1) of the NASD Rules (or any
successor provision thereto)) of the Company or has a “conflict of interest” (as
defined in Rule 2720(b)(7) of the NASD Rules (or any successor provision
thereto)) and such broker-dealer shall underwrite, participate as a member of an
underwriting syndicate or selling group or assist in the distribution of any
Registrable Securities covered by the Shelf Registration Statement, whether as a
Holder of such Registrable Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Company shall
assist such broker-dealer in complying with the requirements of the NASD Rules,
including, without limitation, by (A) engaging a “qualified independent
underwriter” (as defined in Rule 2720(b)(15) of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the registration
statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and to recommend the public offering price
of such Registrable Securities, (B) indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5 hereof, and (C) providing such information to such broker-dealer as
may be required in order for such broker-dealer to comply with the requirements
of the NASD Rules.

 

(s) The Company shall use all commercially reasonable efforts to take all other
steps necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Shelf Registration Statement contemplated hereby.

 

4. Registration Expenses. Except as otherwise provided in Section 3, the Company
and the Guarantors shall bear all fees and expenses incurred in connection with
the performance of their obligations under Sections 2, 3 and 6 hereof and shall
bear or reimburse the Electing Holders for the reasonable fees and disbursements
of a single counsel selected by a plurality of all Electing Holders who own an
aggregate of not less than 25% of the principal amount (in the case of Common
Stock, determined as the product of the number of shares times the conversion
price applicable upon conversion of the relevant Securities) of the

 

10



--------------------------------------------------------------------------------

Registrable Securities covered by the Shelf Registration Statement to act as
counsel therefore in connection therewith. Each Electing Holder shall pay all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Electing Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

 

5. Indemnification and Contribution.

 

(a) Indemnification by the Company and the Guarantors. Upon the registration of
the Registrable Securities pursuant to Section 2 hereof, the Company and the
Guarantors, jointly and severally, shall indemnify and hold harmless each
Electing Holder and each underwriter, selling agent or other securities
professional, if any, which facilitates the disposition of Registrable
Securities, and each of their respective officers and directors and each person
who controls such Electing Holder, underwriter, selling agent or other
securities professional within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (each such person being sometimes referred to
as an “Indemnified Person”) against any losses, claims, damages or liabilities,
joint or several, to which such Indemnified Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Shelf Registration Statement under which such Registrable Securities are to be
registered under the Securities Act, or any Prospectus contained therein or
furnished by the Company to any Indemnified Person, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company hereby
agrees to reimburse such Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
foregoing indemnity agreement with respect to losses, claims, damages or
liabilities shall not inure to the benefit of any Indemnified Person to the
extent that any such loss, claim, damage or liability results from (i) an untrue
statement or alleged untrue statement of material fact in a preliminary
prospectus or (ii) the omission or alleged omission to state in the preliminary
prospectus a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, if: (1)
the Company furnished sufficient copies of the related final prospectus, as then
amended or supplemented, within a reasonable amount of time prior to the
applicable sale or the written confirmation of such sale in order to permit
delivery of the final prospectus, as then amended or supplemented, to all
persons purchasing Registrable Securities (each such person, a “Purchaser”) at
or prior to the sale or written confirmation of the sale of such Registrable
Securities to such Purchaser; (2) the Indemnified Person failed to deliver or
cause to be delivered a copy of such final prospectus, as then amended or
supplemented, to the Purchaser, and (3) the final prospectus, as then amended or
supplemented, would have cured the defect giving rise to such losses, claims,
damages, liabilities or judgments; provided further, that the neither the
Company nor any of the Guarantors shall be liable to any such Indemnified Person
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Shelf Registration Statement or
Prospectus, or amendment or supplement, in reliance upon and in conformity with
written information furnished to the Company by such Indemnified Person
expressly for use therein.

 

(b) Indemnification by the Electing Holders and any Agents and Underwriters.
Each Electing Holder agrees, as a consequence of the inclusion of any of such
Electing Holder’s Registrable Securities in such Shelf Registration Statement,
and each underwriter, selling agent

 

11



--------------------------------------------------------------------------------

or other securities professional, if any, which facilitates the disposition of
Registrable Securities shall agree, as a consequence of facilitating such
disposition of Registrable Securities, severally and not jointly, to (i)
indemnify and hold harmless the Company, the Guarantors, their respective
directors, officers who sign any Shelf Registration Statement and each person,
if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company, the Guarantors or such other
persons may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Shelf Registration Statement or Prospectus,
or any amendment or supplement, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company by such Electing
Holder, underwriter, selling agent or other securities professional expressly
for use therein, and (ii) reimburse the Company and the Guarantors for any legal
or other expenses reasonably incurred by the Company and the Guarantors in
connection with investigating or defending any such action or claim as such
expenses are incurred.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under this Section 5, notify such indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under the indemnification provisions of or
contemplated by subsection (a) or (b) above. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, such indemnifying party shall not be
liable to such indemnified party under this Section 5 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to,
or an admission of, fault, culpability or a failure to act, by or on behalf of
any indemnified party.

 

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the

 

12



--------------------------------------------------------------------------------

indemnified party in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations. The relative fault of
such indemnifying party and indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by such indemnifying party or by such indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 5(d) were determined by pro rata allocation (even if the Electing
Holders or any underwriters, selling agents or other securities professionals or
all of them were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 5(d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such indemnified party in connection
with investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The obligations of the Electing
Holders and any underwriters, selling agents or other securities professionals
in this Section 5(d) to contribute shall be several in proportion to the
percentage of principal amount of Registrable Securities registered or
underwritten, as the case may be, by them and not joint.

 

(e) Notwithstanding any other provision of this Section 5, in no event will any
(i) Electing Holder be required to undertake liability to any person under this
Section 5 for any amounts in excess of the dollar amount of the proceeds to be
received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) underwriter,
selling agent or other securities professional be required to undertake
liability to any person hereunder for any amounts in excess of the discount,
commission or other compensation payable to such underwriter, selling agent or
other securities professional with respect to the Registrable Securities
underwritten by it and distributed to the public.

 

(f) The obligations of the Company and the Guarantors under this Section 5 shall
be in addition to any liability which the Company and the Guarantors may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 5 shall be in addition to any liability which such
Indemnified Person may otherwise have to the Company or any of the Guarantors.
The remedies provided in this Section 5 are not exclusive and shall not limit
any rights or remedies which may otherwise be available to an indemnified party
at law or in equity.

 

6. Underwritten Offering. Any Holder of Registrable Securities who desires to do
so may sell Registrable Securities (in whole or in part) in an underwritten
offering; provided that (i) the Electing Holders of at least 33-1/3% in
aggregate principal amount (in the case of Common Stock, determined as the
number of shares times the conversion price applicable upon conversion of the
relevant Securities) of the Registrable Securities then covered by the Shelf
Registration Statement shall request such an offering and (ii) at least such
aggregate principal amount of such Registrable Securities shall be included in
such offering; and provided further that the Company shall not be obligated to
cooperate with more than one underwritten offering during the Effectiveness
Period. Upon receipt of such a request, the Company shall provide all

 

13



--------------------------------------------------------------------------------

Holders of Registrable Securities written notice of the request, which notice
shall inform such Holders that they have the opportunity to participate in the
offering. In any such underwritten offering, the investment banker or bankers
and manager or managers that will administer the offering will be selected by,
and the underwriting arrangements with respect thereto (including the size of
the offering) will be approved by, the holders of a majority of the Registrable
Securities to be included in such offering; provided, however, that such
investment bankers and managers and underwriting arrangements must be reasonably
satisfactory to the Company. No Holder may participate in any underwritten
offering contemplated hereby unless (a) such Holder agrees to sell such Holder’s
Registrable Securities to be included in the underwritten offering in accordance
with any approved underwriting arrangements, (b) such Holder completes and
executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such approved underwriting arrangements, and (c) if such Holder is not
then an Electing Holder, such Holder returns a completed and signed Notice and
Questionnaire to the Company in accordance with Section 3(a)(ii) hereof within a
reasonable amount of time before such underwritten offering. The Holders
participating in any underwritten offering shall be responsible for any
underwriting discounts and commissions and fees and, subject to Section 4
hereof, expenses of their own counsel. The Company shall pay all expenses
customarily borne by issuers in an underwritten offering, including but not
limited to filing fees, the reasonable fees and disbursements of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering. Notwithstanding the foregoing or the provisions
of Section 3(n) hereof, upon receipt of a request from the Managing Underwriter
or a representative of holders of a majority of the Registrable Securities to be
included in an underwritten offering to prepare and file an amendment or
supplement to the Shelf Registration Statement and Prospectus in connection with
an underwritten offering, the Company may delay the filing of any such amendment
or supplement for up to 90 days if the Board of Directors of the Company shall
have determined in good faith that the Company has a bona fide business reason
for such delay.

 

7. Special Interest.

 

(a) If (i) on or prior to the 120th day following the Closing Date, a Shelf
Registration Statement has not been filed with the Commission or (ii) on or
prior to the 210th day following the Closing Date, such Shelf Registration
Statement is not declared effective by the Commission (each, a “Registration
Default”), the Company shall be required to pay liquidated damages (“Special
Interest”), from and including the day following such Registration Default until
such Shelf Registration Statement is either so filed or so filed and
subsequently declared effective, as applicable, at a rate per annum equal to an
additional one-quarter of one percent (0.25%) of the principal amount of
Registrable Securities, to and including the 90th day following such
Registration Default and one-half of one percent (0.50%) thereof from and after
the 91st day following such Registration Default.

 

(b) In the event that (i) the Shelf Registration Statement ceases to be
effective or (ii) the Holders are otherwise prevented or restricted by the
Company from effecting sales pursuant to the Shelf Registration Statement (an
“Effective Failure”) for more than 30 days, whether or not consecutive, in any
90-day period, or for more than 90 days, whether or not consecutive, during any
12-month period, then the Company shall pay Special Interest at a rate per annum
equal to an additional one-half of one percent (0.50%) of the principal amount
of Registrable Securities from the 31st day of the applicable 90-day period or
the 91st day of the applicable 12-month period, as the case may be, that any
such Effective Failure has existed until the earlier of (1) the time the Shelf
Registration Statement again becomes effective or the Holders of

 

14



--------------------------------------------------------------------------------

Registrable Securities are again able to make sales under the Shelf Registration
Statement, as applicable, or (2) the expiration of the Effectiveness Period.

 

(c) Any amounts to be paid as Special Interest pursuant to paragraphs (a) or (b)
of this Section 7 shall be paid in cash semi-annually in arrears, with the first
semi-annual payment due on the first Interest Payment Date (as defined in the
Indenture), as applicable, following the date of such Registration Default or
Effective Failure, as applicable. Such Special Interest will accrue in respect
of the Securities at the rates set forth in paragraphs (a) or (b) of this
Section 7, as applicable, on the principal amount of the Securities.

 

(d) Except as provided in Section 8(b) hereof, the Special Interest as set forth
in this Section 7 shall be the exclusive monetary remedy available to the
Holders of Registrable Securities for such Registration Default or Effective
Failure. In no event shall the Company be required to pay Special Interest in
excess of the applicable maximum amount of one-half of one percent (0.50%) set
forth above, regardless of whether one or multiple Registration Defaults or
Effective Failures exist.

 

8. Miscellaneous.

 

(a) Other Registration Rights. The Company may grant registration rights that
would permit any person that is a third party the right to piggy-back on any
Shelf Registration Statement, provided that if the Managing Underwriter of any
underwritten offering conducted pursuant to Section 6 hereof notifies the
Company and the Electing Holders that the total amount of securities which the
Electing Holders and the holders of such piggy-back rights intend to include in
any Shelf Registration Statement is so large as to materially threaten the
success of such offering (including the price at which such securities can be
sold), then the amount, number or kind of securities to be offered for the
account of holders of such piggy-back rights will be reduced to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount, number and kind recommended by the Managing Underwriter
prior to any reduction in the amount of Registrable Securities to be included in
such Shelf Registration Statement.

 

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Purchasers and the Holders from time to time may be
irreparably harmed by any such failure, and accordingly agree that the
Purchasers and such Holders, in addition to any other remedy to which they may
be entitled at law or in equity and without limiting the remedies available to
the Electing Holders under Section 7 hereof, shall be entitled to compel
specific performance of the obligations of the Company under this Registration
Rights Agreement in accordance with the terms and conditions of this
Registration Rights Agreement, in any court of the United States or any State
thereof having jurisdiction.

 

(c) Amendments and Waivers. This Agreement, including this Section 8(c), may be
amended, and waivers or consents to departures from the provisions hereof may be
given, only by a written instrument duly executed by the Company and the holders
of a majority in aggregate principal amount of Registrable Securities then
outstanding. Each Holder of Registrable Securities outstanding at the time of
any such amendment, waiver or consent or thereafter shall be bound by any
amendment, waiver or consent effected pursuant to this Section 8(c), whether or
not any notice, writing or marking indicating such amendment, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

 

15



--------------------------------------------------------------------------------

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be given as provided in the Indenture.

 

(e) Parties in Interest. The parties to this Agreement intend that all Holders
of Registrable Securities shall be entitled to receive the benefits of this
Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto and any Holder from time to time of the Registrable
Securities to the aforesaid extent. In the event that any transferee of any
Holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

 

(j) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such Holder.

 

Please confirm that the foregoing correctly sets forth the agreement between the
Company and you.

 

16



--------------------------------------------------------------------------------

        Very truly yours,

FTI CONSULTING, INC.

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  Executive V.P., CFO & Treasurer

FTI, LLC

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

FTI REPOSITORY SERVICES, LLC

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

LEXECON, LLC

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

TECHNOLOGY & FINANCIAL CONSULTING, INC.

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

 

17



--------------------------------------------------------------------------------

TEKLICON, INC.

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

FTI CAMBIO, LLC

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

FTI IP, LLC

By:   /S/    THEODORE I. PINCUS            

Name:

  Theodore I. Pincus    

Title:

  CFO & Treasurer

 

Accepted as of the date hereof:

 

GOLDMAN, SACHS & CO.

By:   /s/ Goldman, Sachs & Co.    

     (Goldman, Sachs & Co.)

BANC OF AMERICA SECURITIES LLC

By:  

/s/    THOMAS MORRISON        

   

Name:

  Thomas Morrison    

Title:

  Managing Director

 

18



--------------------------------------------------------------------------------

Appendix A

 

FTI Consulting, Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT—IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [DATE]

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the FTI Consulting, Inc. (the “Company”)
3¾% Convertible Senior Subordinated Notes due July 15, 2012 (the “Securities”)
are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact FTI Consulting,
Inc., 900 Bestgate Road, Suite 100, Annapolis, Maryland 21401, telephone no.:
(410) 224-8770.

 

A-1



--------------------------------------------------------------------------------

NOTICE OF REGISTRATION STATEMENT AND SELLING SECURITYHOLDER QUESTIONNAIRE

 

FTI CONSULTING, INC.

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

                     , 2005

 

FTI Consulting, Inc. (the “Company”) has filed or intends to file with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Shelf Registration Statement “) for the
registration and resale under Rule 415 of the United States Securities Act of
1933, as amended (the “Securities Act “) of the Company’s 3¾% Convertible Senior
Subordinated Notes due July 15, 2012 (the “Securities”) and the shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), issuable
upon conversion thereof, in accordance with the Registration Rights Agreement,
dated as of August 2, 2005 (the “Registration Rights Agreement “), among the
Company, the guarantors named therein and the purchasers named therein. A copy
of the Registration Rights Agreement is attached hereto. All capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

In order to have Registrable Securities included in the Shelf Registration
Statement (or a supplement or amendment thereto), this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to the Company at the address set
forth herein for receipt ON OR BEFORE                     , 2005. Beneficial
owners of Registrable Securities who do not properly complete, execute and
return this Notice and Questionnaire by such date (i) will not be named as
selling securityholders in the Shelf Registration Statement and (ii) may not use
the Prospectus forming a part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “Registrable Securities” is defined in the Registration Rights
Agreement to mean all or any portion of the Securities issued from time to time
under the Indenture in registered form and the shares of Common Stock issuable
upon conversion of such Securities; provided, however, that a security ceases to
be a Registrable Security when it is no longer a Restricted Security.

 

The term “Restricted Security” is defined in the Registration Rights Agreement
to mean any Security or share of Common Stock issuable upon conversion thereof
except any such Security or share of Common Stock that (i) has been effectively
registered under the Securities Act and sold in a manner contemplated by the
Shelf Registration Statement, (ii) has been transferred in compliance with Rule
144 under the Securities Act (or any successor provision thereto) or is
transferable pursuant to paragraph (k) of such Rule 144 (or any successor
provision thereto), or (iii) has otherwise been transferred and a new Security
or share of Common Stock not subject to transfer restrictions under the
Securities Act has been delivered by or on behalf of the Company in accordance
with the Indenture.

 

A-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and the Trustee the Notice of Transfer (completed and signed) set forth in
Exhibit 1 to this Notice and Questionnaire.

 

The Selling Securityholder hereby provides the following information to each of
the Company and the Guarantors and represents and warrants that such information
is accurate and complete:

 

QUESTIONNAIRE

 

(1)    (a)   Full legal name of Selling Securityholder:                 (b)  
Full legal name of registered holder (if not the same as in (a) above) of
Registrable Securities listed in Item (3) Below:                 (c)   Full
legal name of DTC Participant (if applicable and if not the same as (b) above)
through which Registrable Securities listed in Item (3) below are held:         
  (2)        Address for notices to Selling Securityholder:                    
           Telephone:               Email:               Fax:              
Contact Person:      (3)        Beneficial Ownership of Securities:         
Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Securities or shares of Common
Stock issued upon conversion of any Securities.

 

A-3



--------------------------------------------------------------------------------

     (a)   Principal amount of Registrable Securities (as defined in the
Registration Rights Agreement) beneficially owned:                             
  CUSIP No(s). of Registrable Securities:
___________________________________________________          Number of shares of
Common Stock (if any) issued upon conversion of Securities: ________________  
   (b)   Principal amount of Securities other than Registrable Securities
beneficially owned:                                CUSIP No(s). of such other
Securities: ___________________________________________________         

Number of shares of Common Stock (if any) issued upon conversion of such other
Securities:

                                                                               
                                        
                                        
                                          

     (c)  

Principal amount of Registrable Securities that the undersigned wishes to be
included in the Shelf Registration Statement:

                                                                               
                                        
                                        
                                          

        

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:

                                                                               
                                        
                                        
                                          

         Number of shares of Common Stock (if any) issued upon conversion of
Registrable Securities which are to be included in the Shelf Registration
Statement:                 (4)   Beneficial Ownership of Other Securities of the
Company:          Except as set forth below in this Item (4), the undersigned
Selling Securityholder is not the beneficial or registered owner of any shares
of Common Stock or any other security of the Company, other than the Securities
and shares of Common Stock listed above in Item (3).          State any
exceptions here:                                       (5)   Disclose the
individual or individuals who exercise dispositive powers with respect to the
Securities, and the voting and/or dispositive powers with respect to the Common
Stock underlying the Securities, for all entities that are not SEC-reporting
companies. Selling Securityholders should disclose the name of beneficial
holders, not nominee holders or other such others of record. In addition, the
SEC has provided guidance that Rule 13d-3 of the Securities Exchange Act of 1934
should be used by analogy when determining the person or persons sharing voting
and/or dispositive powers with respect to the Registrable Securities.      (a)  
Is the holder an SEC-reporting company?         

Yes ¨    No ¨

 

A-4



--------------------------------------------------------------------------------

If YES, please proceed to Question 6. If NO, please answer Item (5)(b).

 

  (b) List below the individual or individuals who exercise dispositive powers
with respect to the Securities, and the voting and/or dispositive powers with
respect to the Common Stock underlying the Securities:

___________________________________________________________________________________

 

Please note that the names of the persons listed in (b) above will be included
in the Shelf Registration Statement and related Prospectus.

 

(6) The SEC requires that all Selling Securityholders that are registered
broker-dealers or affiliates of registered broker-dealers be so identified in
the Registration Statement. In addition, the SEC requires that all Selling
Securityholders that are registered broker-dealers be named as underwriters in
the Shelf Registration Statement and related Prospectus.

 

  (a) Is the Selling Securityholder a registered broker-dealer?

 

Yes ¨    No ¨

 

  (b) If the answer to (a) is YES, you must answer (i) and (ii) below, and (iii)
below if applicable. Your answers to (i) and (ii) below, and (iii) below if
applicable, will be included in the Shelf Registration Statement and related
Prospectus.

 

  (i) Were the Securities and the Common Stock underlying the Securities
acquired as compensation for underwriting activities?

 

Yes ¨    No ¨

 

  (ii) Were the Securities and the Common Stock underlying the Securities
acquired for investment purposes?

 

Yes ¨    No ¨

 

  (iii) If you answered NO to both (i) and (ii), please explain the Selling
Securityholder’s reason for acquiring the Securities and the Common Stock
underlying the Securities.

                                                                               
                                        
                                                                        

                                                                               
                                        
                                                                        

 

  (c) Is the Selling Securityholder an affiliate of a registered broker-dealer?

 

Yes ¨    No ¨

 

If YES, please provide the name of the registered broker-dealer.

                                                                               
                                        
                                        
                                        

 

  (d) If your answer to (c) is YES, you must answer BOTH (i) and (ii) below.
Your answers to (i) and (ii) below will be included in the Shelf Registration
Statement and related Prospectus.

 

A-5



--------------------------------------------------------------------------------

  (i) Were the Securities and the Common Stock underlying the Securities
acquired in the ordinary course of business?

 

Yes ¨    No ¨

 

If NO, please provide a brief explanation of the circumstances surrounding the
acquisition of the Securities.

                                                                               
                                        
                                                                        

                                                                               
                                        
                                                                        

 

  (ii) At the time of the acquisition of the Securities and the Common Stock
underlying the Securities, did the Selling Securityholder have any agreements,
understandings or arrangements with any other persons, either directly or
indirectly, to dispose of the Securities and/or the Common Stock underlying the
Securities?

 

Yes ¨    No ¨

 

If YES, please provide a brief explanation of such agreements, understandings or
arrangements.

 

(7) Relationship with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

                                                                               
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                                   

 

(8) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short

 

A-6



--------------------------------------------------------------------------------

positions, or loan or pledge Registrable Securities to broker-dealers that in
turn may sell such securities.

 

State any exceptions here:

                                                                               
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                                   

 

(9) Set forth below is Interpretation A.65 of the July 1997 SEC Manual of
Publicly Available Interpretations regarding short selling:

 

“An issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

 

By returning this Notice and Questionnaire, Selling Securityholders will be
deemed to be aware of the foregoing interpretation.

 

--------------------------------------------------------------------------------

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) of its rights and obligations under this Notice and
Questionnaire and the Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (8) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

A-7



--------------------------------------------------------------------------------

In accordance with the Selling Securityholder’s obligation under Section 3(a) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in effect
and to provide any additional information as the Company reasonably may request.
Except as otherwise provided in the Registration Rights Agreement, all notices
hereunder and pursuant to the Registration Rights Agreement shall be made in
writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery as follows:

 

(i) To the Company:

         

FTI Consulting, Inc.

900 Bestgate Road

Suite 100

Annapolis, Maryland 21401

Attention: General Counsel

(ii) With a copy to:

         

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: Jessica L. Orlando

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives, and assigns of the Company and the Selling
Securityholder (with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above). This Agreement shall
be governed in all respects by the laws of the State of New York.

 

A-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated: _____________________________________

     

Selling Securityholder

        (Print/type full legal name of beneficial owner of Registrable
Securities)                      

By:

               

Name:

               

Title:

   

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                      , 2005 TO THE COMPANY AT:

 

FTI Consulting, Inc.

900 Bestgate Road

Suite 100

Annapolis, Maryland 21401

Attention: General Counsel

 

With a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: Jessica L. Orlando

 

A-9



--------------------------------------------------------------------------------

Exhibit 1

to Appendix A

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

FTI Consulting, Inc.

900 Bestgate Road

Suite 100

Annapolis, Maryland 21401

Attention: General Counsel

 

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Services

 

  Re: FTI Consulting, Inc. (the “Company”)

3¾% Convertible Senior Subordinated Notes due July 15, 2012 (the “Notes”)

 

Ladies and Gentlemen:

 

Please be advised that                      has transferred $             in
aggregate principal amount of the above-referenced Notes or shares of the
Company’s common stock issued upon conversion of Notes, pursuant to an effective
Registration Statement on Form S-3 (File No. 333-            ) filed by the
Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the Notes
or common stock is named as a selling securityholder in the Prospectus dated
            ,             , or in amendments or supplements thereto, and that
the aggregate principal amount of the Notes or number of shares of common stock
transferred are a portion of the Notes or shares of common stock listed in such
Prospectus as amended or supplemented opposite such owner’s name.

 

Dated:                     

 

   

Very truly yours,

         

(Name)

By:

       

(Authorized Signature)

 

A-10